Citation Nr: 0825852	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating higher than 50 percent for 
schizoaffective disorder with depressed and paranoid 
features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1983 to 
November 1986 and from November 1988 to October 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas - which, in 
relevant part, granted a temporary 100 percent rating for the 
veteran's psychiatric disorder under the provisions of 
38 C.F.R. § 4.29 ("paragraph 29"), retroactively effective 
from February 13, 2006 to March 31, 2006, because he had been 
hospitalized for more than 21 days for treatment of the 
condition.  His prior 50 percent rating resumed as of April 
1, 2006.  A subsequent August 2006 RO decision assigned 
another temporary 100 percent rating under 38 C.F.R. § 4.29, 
with an earlier retroactive effective date of July 18, 2005, 
because he also had been hospitalized during that preceding 
year for more than 21 days for treatment of his psychiatric 
disorder.  His prior 50 percent rating resumed as of November 
1, 2005, upon termination of that temporary 100 percent 
rating.  So he wants a rating higher than 50 percent for the 
occasions when he did not have the temporary 100 percent 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  The veteran has a substance abuse disorder, primarily 
from dependence on cocaine and alcohol, which is unrelated to 
his military service and not part and parcel (i.e., a 
symptom) of his service-connected psychiatric disorder.

2.  The medical and other evidence does not show the 
veteran's service-connected schizophrenia, considered in 
isolation, causes occupational and social impairment with 
deficiencies in most areas.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent 
for the schizophrenia.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 
(DC) 9211 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in May 2006, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It equally deserves mentioning that this same May 
2006 letter also informed the veteran of the disability 
rating and downstream effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued that VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's psychiatric disability were provided to him 
in the August 2006 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disability meets the 
requirements for a higher rating is needed for an increase to 
be granted.  The statements he has submitted in appealing for 
a higher rating, including his Notice of Disagreement (NOD) 
and Substantive Appeal (VA Form 9), demonstrate his 
understanding of the type and severity of symptoms required 
for a higher rating.  He is also representative by a 
veteran's service organization, the Disabled American 
Veterans (DAV), which presumably is aware of the nuances 
intrinsic to VA adjudications and the various requirements 
for receiving a higher rating for a psychiatric disorder.  
Moreover, in his September 2006 Substantive Appeal, 
the veteran discussed the effect his psychiatric disorder has 
on his day-to-day functioning, both while working and in his 
role as a father, etc.

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, 
and VA medical records - including his VA treatment reports 
assessing the severity of his schizophrenia, the 
determinative issue.  See Caffrey v. West, 6 Vet. App. 377 
(1994).  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.



Whether the Veteran is Entitled to a Higher Disability Rating 
for his Schizophrenia

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged." See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 50 percent rating is 
warranted for schizophrenia when there is an occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

The next higher rating, 70 percent, requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

An even higher 100 percent rating contemplates total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 
higher 70 percent rating, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. §§ 4.2, 4.6.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

According to the DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school function, but generally functioning well, with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning.  A GAF of 
31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.



The record indicates the veteran has a substance abuse 
disorder, primarily due to addictions to cocaine and alcohol, 
which is not service connected and not part and parcel of his 
service-connected psychiatric disorder.  VA's General Counsel 
has confirmed that direct service connection for a disability 
that is a result of a claimant's abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims, as 
here, filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  See also 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a) and (d).  
Further, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the Federal Circuit Court held that compensation could 
not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
105(a) either for a primary alcohol abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol abuse during service.  Id., at 1376.  

The Federal Circuit Court accepted there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
non-willful misconduct, service-connected disability.  
But the Federal Circuit Court went on to point out that 
veterans may only recover if they can "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
Id., at 1381.  An award of compensation on such a basis would 
only result "where there is clear medical evidence 
establishing the alcohol or drug abuse disability is indeed 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  Id.

Here, though, the veteran does not have a service-connected 
disability, in particular his psychiatric disability, which 
includes drug/alcohol abuse as one of its attendant symptoms.  
Indeed, that claim already has been expressly denied.  
Therefore, any functional and other impairment attributable 
to his substance abuse disorder - whether the result of his 
problem with drugs and/or alcohol, cannot be considered as 
grounds for increasing the rating for his psychiatric 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (citing 61 Fed. Reg. 52,698 (1996)).

That said, the veteran is appealing the RO's decision 
assigning a 50 percent rating for his schizophrenia effective 
November 1, 2005, and again as of April 1, 2006, each time 
upon termination of his temporary 100 percent rating under 
the provisions of 38 C.F.R. § 4.29.  In concluding that he is 
entitled to at most a 50 percent rating based on his level of 
reliability and productivity, the RO points to the fact that 
VA records show that in July 2006 he was participating in a 
work therapy program and that his GAF score had improved to 
61.  The RO also acknowledges his sporadic employment 
history, but points to the results of an August 2005 VA 
mental status evaluation when the examiner stated the veteran 
had functioned well in the past, suggesting his condition 
could improve, but also noting his current prognosis was 
guarded and that his condition had recently declined.  
Furthermore, the RO points to the veteran's June 2006 GAF 
score of 61 and concludes that, due to his participation in a 
work therapy program, his condition more closely approximates 
that contemplated by a 50 percent disability rating.

The record also contains the report of an October 2005 
examination performed by a VA psychiatrist, wherein the 
veteran received a GAF score of 40, which should, according 
to the DSM-IV, indicate some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The report notes that his speech is regular and that 
there was no abnormal psychomotor activity.  He is further 
described as having partial insight and fair judgment and was 
assessed as competent for VA purposes.  However, the report 
also describes him as hypervigilant and indicates he had 
experienced auditory hallucinations, paranoia, and religious 
preoccupation.  Moreover, the report details the difficult 
time he had interacting with the nursing staff, accusing them 
of plotting against him and "working for the devil."  As 
well, the report discusses his history of cocaine addiction 
and notes that he had completed a substance abuse treatment 
program and had maintained sobriety during the course of his 
stay in the VA facility.  



The veteran was admitted to a VA hospital for symptoms 
relating to his schizophrenia from February 13 to March 27, 
2006.  But, as mentioned, the RO already granted him a 
temporary 100 percent rating under 38 C.F.R. § 4.29 because 
that hospitalization was for more than 21 days.  So he has 
been appropriately compensated for that inpatient admission.  
The RO resumed his prior 50 percent rating as of April 1, 
2006.

In April 2006, a VA psychiatrist's report assigned the 
veteran a GAF score of 45, indicating his condition may have 
improved since his earlier October 2005 evaluation when his 
GAF score of 40 was slightly lower.  The report describes his 
speech as regular and his thought process as linear and goal 
directed.  Although the report describes his judgment as 
impaired, it also describes him as alert and oriented (to 
time, place, person and situation).  Although auditory 
hallucinations are noted, so, too, is a lack of suicidal or 
homicidal ideation.

The record also contains notes from a June 2006 counseling 
session when the veteran told the VA counselor that he "is 
able to work."  During that same session and examination, 
the VA counselor assigned the veteran a GAF score of 61.  
Furthermore, upon the veteran's completion of a work therapy 
program in June 2006, during which he maintained full-time 
competitive employment of at least 35 hours per week (so only 
marginally less than the normal 40 hours), a VA examiner 
concluded that in light of the veteran's medications that he 
required no special accommodations insofar as working is 
concerned.  Moreover, he was able to work and complete the 
work therapy program satisfactorily.

The Board finds that the veteran's mental status on November 
1, 2005, warranted a 50 percent rating, especially since he 
was occupationally and socially impaired with reduced 
reliability and productivity due to such symptoms as impaired 
judgment, disturbances of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.



The veteran maintains that he is unable to meet his financial 
obligations on his current level of disability compensation, 
and that his family relationships are problematic, especially 
in light of his history of substance abuse, his divorce and 
his inability to make his child support payments.  He also 
asserts that his required medication causes challenges with 
respect to his employment.  Nevertheless, the Board finds 
that his service-connected disability does not warrant a 70 
percent rating.  He has demonstrated that he has the ability 
to work, think linearly, and his overall impairment does not 
rise to the level of being deficient in most areas.  
Moreover, he has not met the requirements for a higher rating 
at any time since November 1, 2005, except for when he was 
hospitalized and received the additional temporary 100 
percent rating under 38 C.F.R. § 4.29 effective February 13, 
2006. The fact that the RO increased his rating - albeit 
only temporarily, to the highest possible level of 100 
percent to compensate him for his increased level of 
disability during that hospitalization, is, itself, 
tantamount to a "staged" rating under Hart.

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned, to suggest the 
veteran is not adequately compensated by the regular rating 
schedule.  It is worth reiterating that he received the 
temporary 100 percent ratings to compensate him for his 
several-days' hospitalizations.  See 38 C.F.R. § 4.29.  
And according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  His related claim for a 
total disability rating based on individual unemployability 
(TDIU) has been denied, in March 2007, and is not currently 
at issue in this appeal.  See 38 C.F.R. § 20.200.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for a rating higher than 50 percent for 
schizophrenia is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


